Citation Nr: 1122578	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-43 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher initial level of special monthly compensation (SMC) based on the need for a higher level of care under 38 U.S.C.A. § 1114(r)(2).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from August 1980 to January 1982.  The appellant is the Veteran's custodian/conservator, and is also his father. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran is entitled to a higher level of SMC as he has a need for daily professional health care services.  He argues that the Veteran requires constant or near constant supervision, and that he is unable to eat, walk, dress, get in or out of bed, recognize danger, or attend to the wants of nature without help.  The appellant states that he provides this care to the Veteran, but further notes that professional caregivers visit the Veteran on a near daily basis, and that the Veteran also attends a day care center for much of the day during the week.  The appellant states that the increased compensation is needed to have professional caregivers attend to the Veteran on additional evenings.  

The Veteran was most recently afforded an examination by a VA doctor in October 2009.  The record shows that he is status post a closed head injury after a severe motor vehicle accident over 20 years ago.  The VA examiner noted that the Veteran is wheelchair bound.  He got up each morning with the assistance of a professional home health aide who bathes and dresses the Veteran.  He was then picked up and taken to a medical center for day care and physical therapy.  

After a review of the record and the completion of the examination, the October 2009 examiner opined that the Veteran has a substantial need for services on a daily basis; that he needs help with all activities of daily living; that he is incapable of recognizing and responding to danger; that he is on multiple medications; and that he has a limited ability to communicate.  Therefore, he required the watchful eye of a licensed professional to monitor health and recognize illness or discomfort.  The examiner further opined that the Veteran's parents did not possess sufficient medical knowledge to recognize when he required medical attention nor had declining health.  However, the examiner added that the Veteran's parents were not currently consulting with a licensed health care professional at least once a month regarding the Veteran's care.  

It appears that while the Veteran has met many of the physical requirements for a higher level of SMC, to this point his claim has been denied because there is no direct evidence to confirm that the Veteran receives daily care from a professional, or that the Veteran's parents are providing care to the Veteran under the supervision of a professional.  

A review of the claims folder indicates that the Veteran attends the Samaritan Hospital daycare program.  It is suggested that he receives some physical therapy at this facility.  These records are not in the claims folder.  The Board finds that an attempt should be made to obtain these records and to associate them with the claims folder.  If records are unavailable, a certification from treating personnel should be obtained outlining the types and frequencies of any treatment provided to the Veteran.

Furthermore, while records indicate that the Veteran has a home health aide that provides services at least five days a week, the notes from these visits are also not in the claims folder.  The Board finds that an attempt must be made to obtain these records, in part to determine whether or not the Veteran's parents are being supervised in their care of the Veteran by this home health aide or by Samaritan.  Again, if records are unavailable, the health care aids are asked to certify the types of care provided and the frequency of the care.

Finally, although the appellant was contacted by letter in September 2009 and asked to provide a statement from the Veteran's treating or supervising licensed healthcare professional noting, among other things, the nature and extent of the supervision of the care administered by the Veteran's parents, the appellant failed to respond.  Given that the lack of such a statement appears to be the stumbling block in this case, the Board finds that the appellant should once again be requested to obtain and provide such a statement.  If he is not receiving any guidance of a health care professional, he should be asked to verify that fact.

Accordingly, the case is REMANDED for the following actions:

1.  After receiving any required permission, obtain the Veteran's records from the Samaritan Hospital daycare program and associate them with the claims folder.  In addition, the appellant should be requested to identify whether or not the home health care aide that assists the Veteran is from the VA or a private provider.  If the home health aide is with VA, obtain these records and associate them with the claims folder.  For all records that are not VA, obtain the necessary permission from the appellant prior to requesting the records.  If any records are unavailable or otherwise unable to be obtained, this should be noted in the claims folder.  As noted above, if records are unavailable, personnel from the hospital and the visiting care providers are asked to certify the nature and the frequency of any treatment provided to the Veteran.

2.  Contact the appellant and stress that the receipt of a statement from the Veteran's treating or supervising licensed healthcare professional is vital to his claim.  The appellant should be reminded of the information that is required to be in this statement.  If the appellant is not receiving any guidance from a health care professional, that should also be certified.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


